DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 2/4/2021 has been entered.  Claims 1-4 and 6-17 remain pending in the present application.
Information Disclosure Statement
The information disclosure statement filed 6/30/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claim 4 is objected to because of the following informalities:  the limitation “an end-to-end relationship” should be “the end-to-end relationship” since Applicant’s claim 1 already refers to the end-to-end relationship in Line 7. Note: the Examiner previously objected to the limitation since it was written as “end-to-end disposition” but the usage of antecedent basis language was correct.  Amending this limitation to read “the end-to-end relationship” would correct any confusion.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 7-11 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanchard US 2712167 (hereinafter Blanchard).
Re. Cl. 1, Blanchard discloses: A clamping bracket (Fig. 2) for at least one tubular article (18 and 20, Fig. 2) comprising: - lower and upper separable members (10 and 12, Fig. 2) which are complementarily shaped to define at least one cylindrical clamping housing (see Fig. 2, between 14 and 22 and 16 and 24) for receiving the at least one tubular article (see Fig. 2), and - a hinge (see Fig. 4, created by 14, 22 and 18)  pivotally connecting the lower(see Fig. 4 and 2) between an open position in which the lower and upper members extend co-axially substantially in end-to-end relationship (by removing the screw 32, the hinge enables the members 12 and 10 to be laid flat in an end to end relationship) and a closed position (see Fig. 2) in which the upper member is rotationally displaced with respect to the lower member out of the end-to-end relationship (see Fig. 2), wherein the lower and upper members comprise respectively lower and upper articulating portions (see 14 and 22, Fig. 4) each provided with a seat defining a substantially semi-cylindrical receiving space and in that the lower and upper articulating portions form respectively lower and upper articulating parts of the hinge (see where 18 is received under 14 and 22, Fig. 4), thereby forming a rotatable pivot assembly with the at least one tubular article in the clamping bracket assembling position in which the two separable members are rotationally articulated about the at least one tubular article acting as the pivot axis of the hinge (see Fig. 4); wherein the seat of the lower member is configured to cooperate with the at least one tubular articular in such a manner whereby the lower member freely rotates around the at least one tubular article (see Fig. 4, with having 32, 30 and 34 removed, the seat of the lower member cooperates with 18 in a manner where it is configured to rotate freely about 18 to freely open/close the opposing side jaw portions where 20 is located); and wherein the seat of the upper member is configured to cooperate with the at least one tubular article in such a manner whereby the upper member freely rotates around the at least one tubular article, independently of the lower member (see Fig. 4, with having 32, 30 and 34 removed, the seat of the upper member cooperates with 18 in a manner where it is configured to rotate about 18 to freely open/close the jaw portions where 20 is located, independently of the opposing jaw by simply pressing on the upper member and not pressing on the lower member).
Re. Cl. 2, Blanchard discloses: the two articulating portions are arranged to be joined by an inter-engagement allowing rotation around a virtual pivot axis (see Fig. 4, axis through the center of 18).
Re. Cl. 7, Blanchard discloses: the lower and upper members comprise lower and upper fastening portions (see Fig. 2 where 26 passes in 10 and 12 or portions between 14/22 and 16/24)  provided with lower and upper mutually abutment surfaces in the closed position (see Fig. 2, parts of 10 and 12 which abut 26/32).
Re. Cl. 8, Blanchard discloses: the lower and upper fastening portions are each provided with abutment surfaces (46 and 48, Fig. 4) which are complementarily profiled and -4-Application No. New U.S. Patent Application constitute locking surfaces preventing mutual rotation and/or axial movement between the members in the closed position (see 2 and 4, due to the position of 46 within 48, axial movement into the page of 10 relative to 12 would be limited since 46 would abut against an interior wall of 48; in other words, 46 and 48 would limit the extend of left to right or right to left movement of 10 relative to 12 in the view shown in Fig. 3).
Re. Cl. 9, Blanchard discloses: each of the fastening portions comprises running through it a hole for a fastening element such as screw for clamping the members together around the at least one tubular article (see Fig. 2).
Re. Cl. 10, Blanchard discloses: the fastening portion extends between two cylindrical housings for receiving at least two pipes (see Fig. 2, between where 18 and 20 are located).
Re. Cl. 11, Blanchard discloses: the lower and upper members comprise respectively lower and upper receiving portions (see right side of 10 and 12 with 16 and 24 located therein) each provided with another seat (16 and 24, Fig. 4) defining a substantially semi-cylindrical receiving space for receiving another tubular article (see Fig. 4).
Re. Cl. 15, Blanchard discloses: at least one breakable bridge (36, Fig. 4; 36 is breakable by creating enough force to break it away from the rest of 10) carried-5-Application No. New U.S. Patent Application by one of the members (10, Fig. 2) and projecting towards the other of the members (see Fig. 4, 26 projects downwards towards 12) in order to temporarily fix the bracket in the open position (see Fig. 4, by pressing on 36 as shown).
Re. Cl. 16, Blanchard discloses: Assembly comprising a clamping bracket and at least one tubular article (see Fig. 2) wherein, said clamping bracket being in accordance with claim 1 (see rejection of Claim 1 above), each of the said articulating portions is adapted to clip around the at least one tubular article (see Fig. 2 and 4).
Re. Cl. 17, Blanchard discloses: A method of assembling a clamping bracket and a tubular article (see Fig. 2), of an assembly according to claim 16 (see rejection of Claim 16 above), comprising the following steps of: - positioning the lower or upper members in an end-to-end arrangement so that the semi-cylindrical seats are overlapped according to an axis (see Fig. 4), - clipping the article  into the lower articulating portion and into the upper articulating portion of the bracket (see Fig. 4),  (see progression from Fig. 2 to Fig. 4, by releasing 36 and 40).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard in view of Kietz US 1489835 (hereinafter Kietz).
Re. Cls. 3-4 and 6, Blanchard does not disclose the seat of one of the upper and lower articulating portions is formed by a curved hinge tab and the seat of an other of the upper and lower the articulating portions is formed by at least two fork-shaped curved branches, the hinge tab being configured to engage between the two branches (Cl. 3), the hinge tab and each of the branches have a cross-section having a general "C" shape, the hinge tab being inserted between the two branches so that the "C"'s substantially overlap according to a same axial direction in an end-to-end relationship (Cl. 4) or the seat of each articulating portion is formed by fork-shaped curved branches, the branches of the lower fork are alternatingly arranged with respect to the branches of the upper fork (Cl. 6). Kietz discloses an alternate clamping bracket (Fig. 1) which includes two separable members (Fig. 7 and Fig. 8) which are complimentary in shaped to define at least one cylindrical clamping housing for receiving a tubular article (see Fig. 1, for receiving g and h); the lower and upper members comprise lower and upper seats (see b’s and c’s Fig. 6).  Re. Cl. 3, Kietz discloses the seat of one of the upper and lower articulating portions is formed by a curved hinge tab (c, Fig. 6) and the seat of an other of the upper and lower articulating portions is formed by at least two (see b’s Fig. 7), the hinge tab being configured to engage between the two branches (see Fig. 2-3). Re. Cl. 4, Kietz discloses the hinge tab and each of the branches have a cross-section having a general "C" shape (see Fig. 1), the hinge tab being inserted between the two branches so that the "C"'s substantially overlap according to a same axial direction in the end-to-end relationship (see Fig. 2-3). Re. Cl. 6, Kietz discloses the seat of each articulating portion is formed by fork-shaped curved branches (see b’s and c’s Fig. 6), the branches of the lower fork are alternatingly arranged with respect to the branches of the upper fork (see Fig. 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seats of Blanchard to have the hinge tab and seat of Kietz to provide more visual exposure of the tubular articles when being supported which would enable the user to visual inspect any potential damages to the tubular article.  As can be seen in Blanchard in Fig. 1, when the tubular articles 18 and 20 are supported within the clamp, the majority of the surface within the clamp is obscured from view.  In the proposed modification, more of the tubular articles would be exposed as can be seen in Fig. 2-3 of Kietz which would enable the user to visually inspect the tubular articles while being supported. 
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard in view of Allenbach US 2012/0009012 (hereinafter Allenbach).
Re. Cls. 12 and 14, Blanchard does not disclose the members are made essentially of a plastic material (Cl. 12) or the two articulating portions are elastically deformable for being mounted onto the tubular article by clipping (Cl. 14).  Allenbach discloses a clamping bracket (10, Fig. 1) for fastening two tubular articles (see 12 and 14, Fig. 1) which includes two members (20 and 20’ Fig. 1).  Re. Cl. 12, Allenbach discloses that the device is made out of essentially plastic material (Paragraph 0016, Lines 1-3).  Re. Cl. 14, as discussed above Allenbach discloses that it is preferable to dispose the members out of plastic material and it is the Examiner’s position that the modification would produce two said articulating portions that are elastically deformable for being mounted onto the tubular article by clipping (due to plastic material’s inherent elastic deformability, the device would be capable of being used in the claimed intended use in the Examiner’s position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Blanchard device to be made out of plastic material as disclosed by Allenbach since Allenbach states that such a modification enables for the members to be injection molding which permits a cost effective manufacture (Paragraph 0016, Lines 1-3).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Blanchard in view of Bogdanow US 5064971 (hereinafter Bogdanow).
Re. Cl. 13, Blanchard discloses at least one of the members comprises a compression limiter (34, Fig. 2) for receiving a fastening (26 and 32, Fig. 2) element but does not disclose the compression limiter is metallic.  Bogdanow discloses that it is known to use a metallic ring washer (40, Fig. 2) in a clamping bracket (see Fig. 2) for clamping a tubular article (36, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compression limiter or washer of Blanchard to be metallic as disclosed by Bogdanow since it has been held to be In re Leshin, 125 USPQ 416. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/4/2021, with respect to the claim objections, 35 USC 112(b) rejections and statutory double patenting rejections have been fully considered and are persuasive.  Therefore, these rejections and objections have been withdrawn. 
Applicant's arguments filed 2/4/2021 in regards to the Blanchard reference have been fully considered but they are not persuasive. 
Re. Applicant’s argument that Blanchard is to clamp a metal cable, not a tubular article, the Examiner wishes to point out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this instance, the device is capable of clamping a tubular article in the same manner as metal cable (see Fig. 4 for example; provided the tubular article were sized similarly to 18 and 20). Therefore, Applicant’s argument has been considered but is not persuasive since Applicant’s claim does not positively recite or require the tubular article.
Applicant argues that since Blanchard would require the help of a hand or a nut to maintain the upper and lower members on the clamped article and therefore . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boon US 2004/0159751 and Colley US 5769556 disclose other known clamps which have opposing lower and upper members that are configured to pivot relative to one another in a similar manner to as claimed in amended claim 1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632